ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Boeing Company                           )          ASBCA No. 59541
                                             )
Under Contract No. W911 W6-05-2-0006         )

APPEARANCES FOR THE APPELLANT:                          Andrew E. Shipley, Esq.
                                                        Donald J. Camey, Esq.
                                                        Seth H. Locke, Esq.
                                                         Perkins Coie LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Lawrence S. Rabyne, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Arlington Heights, IL

                                ORDER OF DISMISSAL

       The appeal has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.

      Dated: 1 April 2015
                                                                  ,/-7

                                                   /(
                                                   /,
                                                            v -/(' - ;J .
                                                                 !,.
                                                 IX Y..A--~/) .~~J
                                                                         iii(   .


                                                 v DIANA s/bICKINSON
                                                   Administfative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59541, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals